DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 02/16/2021 has been entered. Claims 1-6, 8-10, 17, and 21-23 are currently pending in this US patent application and were examined on their merits.

Withdrawn Objections/Rejections
	All objections and rejections set forth in the previous Office action are withdrawn in light of the amendment of 02/16/2021, which corrected minor informalities in the claims, cancelled claims 7, 11-16, and 18-20, and narrowed independent claims 1 and 10.

Claim Interpretation
	Claim 1 recites a method “for modulating immune responses in a subject” comprising administering a composition. Claim 10 recites a method “for modulating immune responses mediated by T helper 17 cells” comprising administering a composition. The statements “for modulating immune responses in a subject” and “for modulating immune responses mediated by T helper 17 cells” represent the intended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 9 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by McFarland et al., J. Am. Med. Assoc. 271: 1913-1918 (1994), as evidenced by Rajkowska et al., Biotechnology and Biotechnological Equipment 23: 662-665 (2009).

McFarland teaches the administration of Saccharomyces boulardii to patients with active Clostridium difficile disease who were receiving vancomycin at the time of enrollment (see entire document, including page 1914, middle column, paragraph 2; reads on claims 1, 2, 4, 6, and 9; the Examiner notes that whole cells include all elements that can be interpreted as an “extract” of those same cells). The S. boulardii was taken orally (page 1914, middle column, paragraph 3; reads on claim 5).
Rajkowska teaches that Saccharomyces boulardii is a subtype of Saccharomyces cerevisiae and should be referred to as Saccharomyces cerevisiae var. boulardii (see entire document, including page 665, left column, paragraph 1). As such, the S. boulardii of McFarland is inherently Saccharomyces cerevisiae as recited in instant claim 4.
Therefore, claims 1-2, 4-6, and 9 are anticipated by McFarland, as evidenced by Rajkowska, and are rejected under 35 U.S.C. 102(a)(1).

Claims 10, 17, and 21-22 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Denning et al., Chest 100(3): 813-819 (1991).


Therefore, claims 10, 17, and 21-22 are anticipated by Denning and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, and 23 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Etienne-Mesmin et al., Appl. Environ. Microbiol. 77(3): 1127-1131 (2011).

Etienne-Mesmin teaches that probiotics are being investigated as an alternative strategy in the treatment of enterohemorrhagic E. coli (EHEC) infections and may be considered in humans to exert a direct antagonist effect against the pathogen (see entire document, including page 1127, right column, paragraph 2). S. cerevisiae cells were administered to a gastrointestinal tract model along with EHEC pathogen and raw ground beef (page 1127, right column, paragraph 4; cf. claims 1-4, 6, 8, and 23; the Examiner notes that such administration would result in the colonization of the GI model for at least some period of time by the S. cerevisiae cells). The S. cerevisiae cells were able to survive in the simulated GI conditions (page 1130, right column, paragraph 1; cf. claim 3). The S. cerevisiae cells exerted antagonistic effects against EHEC in the distal part of the small intestine. This property should be exploited for the development of prophylactic and/or therapeutic agents involved in the control of EHEC infections (page 1130, right column, paragraph 2).

However, Etienne-Mesmin does not explicitly teach the administration of S. cerevisiae to a human subject for the control of an EHEC infection.

While Etienne-Mesmin does not explicitly teach the administration of S. cerevisiae to a human subject for the control of an EHEC infection, it would have been S. cerevisiae has a direct antagonist effect against EHEC in a GI model. One of ordinary skill in the art would have a reasonable expectation that administering the S. cerevisiae of Etienne-Mesmin to a human subject infected with EHEC would successfully result in the antagonism of the EHEC to at least some degree by the administered S. cerevisiae cells.
Therefore, claims 1-4, 6, 8, and 23 are rendered obvious by Etienne-Mesmin and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.